Citation Nr: 1728152	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE
 
1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel






INTRODUCTION

The Veteran had active duty from November 1942 to August 1945.  Unfortunately, the Veteran died in June 2015.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

In January 2016, the appellant executed a power-of-attorney in favor of a staff attorney associated with Legal Services of Northern Virginia; however, in June 2016 correspondence, the attorney indicated that his office no longer represented the appellant in her appeal.  The appellant has not since appointed a new representative, but has since submitted correspondence in this appeal on her own behalf.  The Board therefore finds that she wishes to continue pro se in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June [REDACTED], 2015.  The death certificate shows that his immediate cause of death was prostate cancer.

2.  At the time of the Veteran's death, he was service connected for several disabilities, including posttraumatic stress disorder (PTSD), rated at 70 percent disabling effective July 26, 2005; a left foot disability, rated as 20 percent disabling; scars, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and epilepsy, rated as noncompensable.  He was also receiving a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from July 26, 2005.

3.  The Veteran's prostate cancer was not incurred in service nor related to any in-service occurrence, or to a service-connected disability. 

4.  Symptoms of prostate cancer were not chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.

5.  None of the Veteran's service-connected disabilities were, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death, were etiologically related thereto, contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

6.  The Veteran's claims for increased ratings (which included an increased rating for PTSD and entitlement to a TDIU) were received on July 26, 2005.

7.  Within one year of the July 26, 2005 date, the Veteran's service-connected disabilities were shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.

8.  The Veteran would have been in receipt of TDIU for at least 10 years preceding his death but for clear and unmistakable error (CUE) in the August 2007 VA rating decision.


CONCLUSIONS OF LAW

1.  With reasonable doubt in the appellant's favor, the criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 1318, 5103, 5103(a), 5110 (West 2014); 38 C.F.R. §§ 3.22, 3.340, 3.341, 3.400, 4.16 (2016).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

DIC Benefits under 38 U.S.C.A. § 1318 

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. 
§ 1318 (a); 38 C.F.R. § 3.22 (a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and, in part, was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a)(2)(i).  For purposes of this section, "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (1) The veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime.  38 C.F.R. § 3.22 (b)(1).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22 (c). 

In this case, the Veteran died on June [REDACTED], 2015.  At the time of the Veteran's death, he was service connected for PTSD, rated at 70 percent disabling; a left foot disability, rated as 20 percent disabling; scars, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and epilepsy, rated as noncompensable.  He was also receiving a TDIU effective from July 26, 2005, a period of approximately 9 years and 10 months prior to his death.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death. 

The next question is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error. In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.   As stated by the Court, for CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The effective date for claims for increased compensation such as TDIU "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a) (West 2014).  In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (o)(1) (2016).  The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110 (a), (b)(2) (West 2014).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  In essence, an effective date up to one year prior to the date of claim can be awarded if it is ascertainable that the increase in severity occurred within that year.

After review of the pertinent evidence of record, the Board finds that within one year of the date of claim for an increased rating for his service-connected disabilities and entitlement to a TDIU in July 2005, the Veteran's service-connected disabilities were shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment, and the assignment of July 26, 2005, as the effective date was CUE.  

Specifically, the RO's August 2007 rating decision did not consider whether an effective date prior to July 26, 2005 (i. e., for the one year period prior to the Veteran's claim for increase) should have been awarded for the grant of an increased 70 percent rating for PTSD and the grant of a TDIU.  The evidence at the time showed that the Veteran had been unemployed since 1981.  Moreover, a September 2005 VA PTSD examination also indicated that the Veteran suffered from PTSD and "had probably a much more moderate to moderate severe case of it over the years."  

Upon review of the evidence, the Board finds that an earlier effective date of July 26, 2004, should have been assigned for the both the grant of a 70 percent rating for PTSD and award of entitlement to TDIU; and thus, the Veteran would have been in receipt of TDIU for at least 10 years preceding his death in June 2015 but for CUE in the August 2007 VA rating decision that assigned the July 2005 effective date.  Thus, pursuant to section 3.22, the durational requirements for a TDIU under 38 U.S.C.A. § 1318 have been met.


Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303 (b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as malignant tumors, to include prostate cancer, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).

The appellant contends that service connection is warranted for the cause of the Veteran's death; however, she has not provided any details regarding why she believes the Veteran's prostate cancer was incurred in service or was otherwise related to service.  

The Veteran's death certificate shows that his immediate cause of death was prostate cancer.

As noted above, at the time of the Veteran's death, service connection was established for PTSD, a left foot disability, scars, tinnitus, and epilepsy.

Review of the Veteran's service treatment records is silent as to any complaints, treatment or diagnosis relevant to prostate cancer.  As such, the in-service element has not been met or presumed in this case to warrant service connection for prostate cancer on a direct basis.  See 38 C.F.R. §§ 3.303, 3.309(e).

The evidence of record also demonstrates the Veteran did not sustain prostate cancer in service, nor were symptoms of such condition chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.  Review of the service treatment records does not indicate any incurrence or chronic symptoms of prostate cancer.  Post-service VA treatment records document the onset of prostate cancer many decades after separation from service (approximately 2001).

The Board finds the significant time gap between separation from honorable active service in 1945 and initial findings of prostate cancer in the post-service treatment records as probative evidence against the claim.  As such, the Board finds that the Veteran's symptoms of prostate cancer were not continuous after separation from service or manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a).

In light of the findings discussed above and review of the pertinent medical and lay evidence of record, the probative evidence of record does not demonstrate any relationship between prostate cancer and active service or to a service-connected disability.  Therefore, the Board finds that the criteria to establish service connection have not been met. 

With regard to the question of whether a service-connected disability was the principal or contributory cause of death, the evidence of record shows that none of the Veteran's service-connected disabilities (1) were, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death or was etiologically related thereto or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312.  In this case, as noted above, the Veteran's death certificate does not include a service-connected disability as one of the immediate or underlying causes of his death.  Moreover, the lay and medical evidence of record does not suggest that any service-connected disability contributed substantially or materially to cause his death.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for the cause of the Veteran's death.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is granted.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


